                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CALVIN PARKS,                             :
     Plaintiff,                           :
                                          :
         v.                               :       CIVIL ACTION NO. 19-CV-2070
                                          :
CITY OF PHILADELPHIA, et al.,             :
     Defendants.                          :

                                     MEMORANDUM

PAPPERT, J.                                                                JUNE 5, 2019

         Pro se prison inmate Calvin Parks sued the City of Philadelphia, the

Philadelphia Police Department, Police Officers Patrick Dooley and William Postowski,

Jr. and Police Commissioner Richard Ross pursuant to 42 U.S.C. § 1983. 1 He also filed

a motion to proceed In Forma Pauperis. Because it appears that Parks is unable to

afford to pay the filing fee, the Court will grant him leave to proceed in forma pauperis.

The Court nonetheless dismisses Parks’ Complaint with prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) because his claims are time barred.

                                              I

         Parks alleges that on November 17, 2015, Officers Dooley and Postowski

responded to a police radio call concerning two suspicious males in a Dodge Durango

pickup truck near Comly and Alma Streets. (ECF No. 2 at 13.)2 The Officers

determined that the vehicle, which was at that moment unoccupied, had been reported

stolen. They eventually observed the truck drive down Alma Street and pulled their


1Parks filed his Complaint using the Court’s preprinted form and submitted a separate
typewritten Complaint that were docketed as one document. The Court considers both
documents to constitute the Complaint in this case.

2   The Court adopts the pagination supplied by the CM/ECF docketing system.)
own vehicle in front it. (Id.) When Parks got out of the truck and took a few steps,

Dooley pulled his taser and told Parks to get to the ground. (Id. at 13-14.) Parks

complied and was placed in the police vehicle while the Durango was searched. The

search revealed a firearm in the second row within arm’s reach of where Parks was

seated. (Id. at 3.) He was taken to the police station, charged with stealing the truck,

along with firearms violations and fingerprinted and photographed. (Id.) Because

Parks was subject to a probation detainer, he was denied bail. (Id.)

      While in custody in Philadelphia, he was rearrested on March 1, 2016 for crimes

he allegedly committed in Pottstown. The arrest purportedly resulted from a victim

identification taken from Parks’s Philadelphia Police photograph. (Id. at 15.) Parks

alleges that the victim involved in the Pottstown crime, prior to being shown the

photograph, was unable to give a description to the responding officer at the scene or at

an interview with detectives two days later. (Id.) Parks contends that his arrest in

Philadelphia was unlawful and the resulting Pottstown arrest was also unlawful

because of the use of the Philadelphia photograph. (Id. at 15-16.) Specifically, he

claims that the Defendant police officers lacked probable cause to conduct an

investigatory stop of the truck because they lacked a reasonable suspicion that Parks

was engaged in criminal activity. He seeks a declaration that the Defendants violated

his rights in conducting the stop, an injunction ordering Defendant Ross to remove and

destroy his photograph, and money damages. (Id. at 19.)

      A review of public records shows that a defense motion to suppress evidence

obtained as a result of Parks’s arrest on November 17, 2015 was denied by the

Philadelphia Court of Common Pleas on January 19, 2018. See Commonwealth v.



                                            2
Parks, Nos. CP-51-CR-1629-2016, CP-51-CR-1630-2016. However, the charges lodged

in Philadelphia resulting from the November 17, 2015 arrest were nolle prossed on May

15, 2018. Id. The Pottstown arrest led to 96 counts lodged against Parks in an

information filed on April 19, 2016 in Montgomery County, including charges of

robbery, conspiracy, burglary, possession of firearms, terroristic threats, theft by

unlawful taking, receiving stolen property, assault, false imprisonment, and recklessly

endangering another person. Commonwealth v. Parks, No. CP-46-CR-1666-2016. On

January 23, 2017, the Montgomery Count Court denied Parks’s motion to suppress and

he was found guilty of numerous charges in a bench trial, with other charges being

nolle prossed. Id. Parks filed a motion for new trial on October 12, 2018, which

remains pending. He is currently scheduled to be sentenced on June 19, 2019.

                                              II

       The Court will grant Parks leave to proceed in forma pauperis because it appears

that he is incapable of paying the fees to commence this lawsuit.3 Accordingly, 28

U.S.C. § 1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other

things, it is frivolous or fails to state a claim. Whether a complaint fails to state a claim

under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to

dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough,

184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether the

complaint contains “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations




3However, as Parks is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                              3
omitted). Conclusory allegations do not suffice. Id. As Parks is proceeding pro se, the

Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

                                              III

         Section 1983 of Title 42 of the United States Code provides in part:

          Every person who, under color of any statute, ordinance, regulation,
          custom, or usage, of any State or Territory or the District of Columbia,
          subjects, or causes to be subjected, any citizen of the United States or
          other person within the jurisdiction thereof to the deprivation of any
          rights, privileges, or immunities secured by the Constitution and laws,
          shall be liable to the party injured in an action at law, suit in equity, or
          other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of

a right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988).

         The timeliness of a § 1983 claim is governed by the limitations period applicable

to personal injury actions in the state where the cause of action arose. Kach v. Hose,

589 F.3d 626, 634 (3d Cir. 2009). The statute of limitations for personal injury actions

is two years in Pennsylvania. Id. at 634 (citing 42 Pa. Cons. Stat. § 5524(2)). A

complaint is subject to dismissal for failure to state a claim on statute of limitations

grounds only when the statute of limitations defense is apparent on the face of the

complaint. Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir. 2017). That is the case

here; Parks’s claims are time barred. His arrest in Philadelphia and the taking of his

photograph during his booking occurred on November 17, 2015, more than two years

prior to the filing of the Complaint on May 13, 2019. He was rearrested on the



                                               4
Montgomery County charges, allegedly based on the booking photograph on March 1,

2016, also more than two years prior to the filing of the Complaint. Finally, Parks was

reasonably aware that he had suffered an injury at the time of his Philadelphia arrest

since he alleges that the Defendant police officers lacked reasonable suspicion to

conduct the traffic stop and lacked probable cause to effectuate the arrest. 4

       An appropriate Order follows.

                                           BY THE COURT:


                                           /s/ Gerald J. Pappert
                                           GERALD J. PAPPERT, J.




4 The Discovery rule, which can operate to toll the statute of limitations when the plaintiff
is “reasonably unaware that he has been injured and that his injury has been caused by
another party’s conduct,” does not apply here. See Nicolaou v. Martin, 195 A.3d 880,892
(Pa. 2018).
                                              5
